Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Devon DME LLC d/b/a Kratos Medical Supply,
(NPI No. 6622720001),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-880
Decision No. CR3266

Date: June 17, 2014

DECISION

I grant summary judgment in favor of the Centers for Medicare & Medicaid Services
(CMS) sustaining its determination to terminate the Medicare enrollment and billing
privileges of Petitioner, Devon DME LLC d/b/a Kratos Medical Supply. The undisputed
material facts prove that Petitioner was not operational as is required by 42 C.F.R.

§ 424.535(a)(5)(ii) and also that it was not in compliance with the supplier standard that
is set forth at 42 C.F.R. § 424.57(c)(7).

I. Background

A contractor, acting on behalf of CMS, determined to revoke Petitioner’s Medicare
enrollment and billing privileges, based on its determination that Petitioner was not
complying with the two regulations that I cite in the opening paragraph of this decision.
Petitioner requested reconsideration and the determination was affirmed. Petitioner then
requested a hearing and the case was assigned to me. CMS moved for summary
judgment. It filed a brief and 10 proposed exhibits, identified as CMS Ex. 1 — CMS Ex.
10. Petitioner opposed the motion and filed 12 proposed exhibits that it identified as

P. Ex. A—P. Ex. L. I receive the parties’ exhibits into the record.
IL. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether Petitioner failed to comply with the requirements of either 42 C.F.R.
§§ 424.535(a)(5)(ii) or 424.57(c)(7), thereby justifying the determination to revoke
Petitioner’s Medicare enrollment and billing privileges.

B. Findings of Fact and Conclusions of Law

The following facts are undisputed. Petitioner enrolled in Medicare as a supplier of
durable medical equipment, prosthetics, orthotics, and supplies (DMEPOS). Petitioner
stated in its enrollment application that its business location was 1100 First Avenue, Suite
105, King of Prussia, Pennsylvania 19406. It listed its hours of operation as being from
Monday through Friday from 8:30 through 4:30. CMS Ex. 10 at 18.

A representative of the Medicare contractor attempted to make a site visit to Petitioner’s
listed business location on May 28, 2013. CMS Ex. 1. A receptionist at the front desk of
the building in which Petitioner purportedly was located would not allow the inspector to
go directly to Petitioner’s listed office. /d. at 7. The receptionist made several attempts
to call Petitioner’s office but there was no answer. The inspector left his contact
information at the building’s front desk. Subsequently, a representative of Petitioner
called the inspector and advised him that that the business had been closed for about two
to three weeks. Jd. The contractor received no prior notification from Petitioner that its
business was closed, nor did it receive notification from Petitioner advising it that its
status — i.e., its office address — would be changed. CMS Ex. 3 at 2 — 3.

Based on these facts the contractor determined that Petitioner was not complying with
regulatory requirements. It subsequently sent an e-mail to Petitioner in which it afforded
Petitioner the option to voluntarily terminate its enrollment in Medicare. Petitioner did
not respond to the e-mail.

Petitioner disputes none of these facts and, in particular, does not dispute that its business
was closed on the date when the inspector visited it. Indeed, Petitioner admits that its
business was closed — temporarily — at the time of the inspection. As Petitioner admits, it
closed its business from May 3, 2013 through June 14, 2013 while it reconstructed its
business office. CMS Ex. 7 at 2. Petitioner does not contend that it advised CMS of this
temporary closure or of its office reconstruction.

CMS will terminate a DMEPOS supplier’s enrollment and revoke its billing privileges if
the supplier fails to meet any of the participation standards set forth in 42 C.F.R.

§ 424.57. Those standards include the standard contained at 42 C.F.R. § 424.57(c)(7).
That standard requires a DMEPOS supplier to maintain: “‘a physical facility on an
appropriate site.” The standard explains that the facility must contain space for storing
business records and that maintaining a mailing address is not sufficient to establish the
existence of a physical facility. The undisputed facts unequivocally establish that
Petitioner failed to satisfy this standard during the period between May 3 and June 14,
2013 because it was not operating a business facility during this period. Thus, CMS was
authorized to terminate Petitioner’s Medicare enrollment and revoke its billing privileges
based solely on this failure to comply with the regulatory standard.

CMS may also terminate a Medicare supplier’s enrollment and revoke its billing
privileges where the supplier fails to remain operational. 42 C.F.R. § 424.535(a)(5)(ii).
As Petitioner admits, it ceased to operate as a supplier providing DMEPOS to eligible
beneficiaries during the May 3 — June 14, 2013 period. That is an additional basis for
termination of its enrollment and revocation of its billing privileges.

The undisputed facts therefore establish two regulatory bases for termination of
Petitioner’s Medicare enrollment and revocation of its billing privileges. Either of these
grounds is sufficient to support the determination in this case. It is unnecessary that both
of them be established.

Petitioner raises several arguments in opposition to CMS’s motion for summary
judgment. I have considered these and I find them to be without merit.

First, Petitioner contends that it should have been afforded the opportunity to file a
corrective action plan in order to address any deficiencies that were identified by the
investigator. Petitioner’s Opposition Brief to Motion for Summary Judgment
(Petitioner’s Brief) at 7— 9. I find this argument to be without merit for two reasons.
First, Petitioner had the opportunity to raise it in its reconsideration request and failed to
lo so. Petitioner has not established good cause for me to consider it now. More
important, Petitioner’s argument rests on an incorrect reading of the law. CMS has no
obligation to afford Petitioner the opportunity to file a corrective action plan.

There is nothing in 42 C.F.R. § 424.57 that directs CMS to afford a DMEPOS supplier
the opportunity to file a corrective action plan where it has been found to be out of
compliance with the standard set forth at subsection (c)(7) of the regulation. CMS is
directed to terminate a supplier’s Medicare participation and revoke its billing privileges
for failure to comply with the subsection and there is no opportunity granted by the
regulation for the supplier to take corrective action to stave off termination and
revocation. Thus, Petitioner’s failure to comply with subsection (c)(7) is a basis for
termination and revocation without recourse and irrespective of whether Petitioner might

ave a right to file a corrective action plan to address other deficiencies not encompassed
by 42 C.F.R. § 424.57.

Furthermore, although 42 C.F.R. § 424.535 affords suppliers the opportunity to correct
some deficiencies, it does not afford suppliers — and Petitioner — the opportunity to
correct the deficiency that is at issue here. Petitioner was noncompliant with the
requirement that is stated at 42 C.F.R. § 424.535(a)(5)(ii). 42 C.F.R. § 424.535(a)(1)
affords deficient suppliers the opportunity to file corrective action plans to correct
deficiencies except for certain enumerated deficiencies, including failure to comply with
the requirements of subsection (a)(5). Petitioner clearly had no right under the regulation
to file a corrective action plan.

Second, Petitioner asserts that there is a fact dispute as to whether it ever received an e-
mail from the contractor affording it the opportunity to voluntarily terminate its Medicare
enrollment. It does not deny that the e-mail may have been sent but asserts that it never
received it. Petitioner’s assertion does not raise a dispute as to a material fact. Neither
the contractor nor CMS had a legal obligation to afford Petitioner the opportunity to
terminate its enrollment voluntarily. Petitioner has not cited any legal authority for the
proposition that CMS had such duty. So, even if the e-mail was not received, and even if
it was not sent at all, that is irrelevant to my decision in this case.

Finally, Petitioner asserts that the period of revocation imposed by CMS — two years — is
inequitable and should be one year at most. However, there is no basis in law for me to
direct that CMS shorten the period of revocation. A determination of how long to revoke
a supplier’s billing privileges is an act of discretion that I may not question.

/s/
Steven T. Kessel
Administrative Law Judge

